                                    :
UNITED STATES OF AMERICA
                                    :



     -against-
                             :          ORDER 1:19-mj-10177-UA-2
     Charles Ifeanyi Ogozy                              :

                                    :       Defendant

                                    :
------------------------------------X


     Sarah L. Cave, United States District Judge:
     ORDERED that the defendant’s conditions of release be modified
to include substance abuse testing/ treatment as well as mental
health evaluation and treatment as directed by Pretrial Services.


     Dated: New York, New York
            March 24, 2020


                                        SO ORDERED




                                   _______________________________
                                   Sarah L. Cave
                                   United States Magistrate Judge
